The plaintiffs in error seek a reversal of the finding and order of the Public Utilities Commission wherein that commission granted the application of the American Stages, Inc., a motor transportation company under the laws of Ohio, to operate its passenger bus line, on a specified route, from its station in Cleveland, Ohio, to the Ohio-Kentucky state line, its destination being Covington, Kentucky, with a restriction and limitation to interstate commerce.
The ground upon which the reversal is urged is that the application for an interstate certificate is a subterfuge, and that the real purpose is to secure intrastate passenger business through and by means of operation under an interstate certificate. The applicant asserts its good faith in the matter, and its purpose to do only an interstate business, making connection with other lines at the termination points of its route.
The evidence in this record does not warrant a finding by this court that the Public Utilities Commission should have reached the conclusion that the purpose of the applicant was to conduct an intrastate business. *Page 67 
Such conclusion necessarily would have been based upon an assumption of a purpose of the applicant to do the very thing negatived by the terms of the application, and such assumption would result in the arbitrary refusal to grant any and every application for interstate operation. The certificate granted expressly prohibited intrastate business.
The principles governing the Public Utilities Commission in proceedings of this character have been frequently announced and applied and the record in this case warrants no change or modification thereof. The finding and order of the commission being neither unreasonable nor unlawful is affirmed.
Order affirmed.
MARSHALL, C.J., MATTHIAS, DAY, ALLEN and KINKADE, JJ., concur.
STEPHENSON, J., not participating.